 1   JON M. SANDS
     Federal Public Defender
 2   TAMARA MULEMBO
     Assistant Federal Public Defender
 3
     State Bar No. 024490
 4   tamara_mulembo@fd.org
     407 West Congress Street, Suite 501
 5   Tucson, Arizona 85701-1355
     Telephone: (520) 879-7500
 6   Fax: (520) 879-7601
 7
     Attorney for Defendant

 8                         IN THE UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF ARIZONA
10
       United States of America,
11                                                       NO. CR-18-1494-TUC-RCC (LAB)
                    Plaintiff,
12
              vs.                                           MOTION TO CONTINUE
13                                                     TRIAL DATE AND PLEA DEADLINE
       John Edward Crowley,
14
                    Defendant.                                        Unopposed
15                                                                  First Request –
                                                                 Defendant In Custody
16

17          It is expected that excludable delay under Title 18, United States Code, §3161(h)(7)
18   will occur as a result of this motion or an order based thereon.
19          Defendant, JOHN EDWARD CROWLEY, through counsel, requests a 60-day
20   continuance of the plea deadline set for October 12, 2018, and the trial date of October 30,
21   2018, based upon the following:
22          1) Additional time is needed for investigation and pre-trial preparation.
            2) Assistant U.S. Attorney, ERICA SEGER, has no objection to this request.
23          3) The ends of justice will be served by a continuance, and a miscarriage of justice
24             will result if a continuance is denied. 18 U.S.C. §3161(h)(7)(B)(i).

25             RESPECTFULLY SUBMITTED: October 12, 2018.
26
                                                   JON M. SANDS
27
                                                   Federal Public Defender
                                                   s/ Tamara Mulembo
28                                                 TAMARA MULEMBO
                                                   Attorney for Defendant
                                                   1
 1                                CERTIFICATE OF SERVICE

 2   I hereby certify that on October 12, 2018, I electronically transmitted the accompanying
     Motion to Continue Trial of October 30, 2018 to the Clerk’s Office using the CM/ECF
 3   System for filing and transmittal of a Notice of Electronic filing to the following CM/ECF
     registrants:
 4
     ERICA SEGER, Assistant
 5   United States Attorney’s Office
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
